Citation Nr: 0212025	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  95-26 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for duodenal ulcer 
with hepatitis, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty from December 1979 to 
December 1989.

In a June 1990 rating decision, the Department of Veterans 
Affairs (VA) Regional Office in Houston, Texas (the RO) 
granted entitlement to service connection for duodenal ulcer.  
In a September 1994 rating decision, the RO proposed the 
reduction of the assigned disability rating for duodenal 
ulcer from 20 percent to 10 percent (implemented in a January 
1995 rating decision) and denied an increased disability 
rating for hypothyroidism.  The veteran appealed that 
decision to the Board of Veterans' Appeals (the Board). 

In a November 1998 decision, the Board restored the 20 
percent disability rating for duodenal ulcer.  The issues of 
entitlement to a disability rating in excess of 20 percent 
for duodenal ulcer and entitlement to a disability rating in 
excess of 10 percent for hypothyroidism were remanded to the 
RO for further evidentiary development.  In a February 1999 
decision, the RO recharacterized the veteran's disability as 
duodenal ulcer with hepatitis.  

In a July 2001 decision, the Board granted an increased 
evaluation of 30 percent for hypothyroidism and remanded the 
issue of entitlement to an evaluation in excess of 20 percent 
for a duodenal ulcer with hepatitis to the RO for additional 
development.  The case is again before the Board for 
adjudication.


FINDING OF FACT

The veteran's service-connected duodenal ulcer with hepatitis 
is currently manifested primarily by complaints of epigastric 
distress with some nausea, fatigue, and depression; there is 
no recent objective medical evidence of an active ulcer.  
Additionally, there is no evidence of liver damage, of 
anorexia with minor weight loss and hepatomegaly, or of 
incapacitating episodes with a duration between four and six 
weeks over a one year period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for duodenal ulcer disease with hepatitis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (2000); 38 C.F.R. § 4.114, 
Diagnostic Codes 7305, 7345 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for her 
service-connected gastrointestinal disability, duodenal ulcer 
with hepatitis.  

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue of 
entitlement to an increased disability rating for 
gastrointestinal disability.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

(i.)  Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review for all claims is as 
follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

(ii.)  Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 [now codified as amended at 38 U.S.C.A. §§ 
5102, 5103 (West Supp. 2001)].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.  

As noted above, this issue has been remanded by the Board 
twice, in November 1998 and in July 2001.  These remands 
served to inform the veteran of the kinds of evidence which 
would support her claim for an increased disability rating.  
The July 2001 Board decision contained an extensive 
discussion of the VCAA (pages 8-9).

In August 2001, the RO sent the veteran a letter which 
discussed the requirements of the VCAA, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.  The veteran was specifically informed 
that she was to provide the RO with the names, addresses, and 
approximate dates of treatment for all health care providers 
who may possess additional records relevant to the claim 
currently on appeal.  The veteran did not identify any such 
evidence.

The May 1995 Statement of the Case and the subsequent 
Supplemental Statements of the Case, which are dated from 
July 1995 to May 2002, contain the relevant law and 
regulations and the types of evidence that could be submitted 
by the veteran in support of her claim.  Additionally, the 
May 2002 Supplemental Statement of the Case includes the 
current provisions of Diagnostic Code 7345.  The veteran has 
not pointed to any pertinent evidence which exists and which 
has not been associated with her VA claims folder.

(iii.)  Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See Pub. L. No. 106-475, § 3(a) [now codified at 38 
U.S.C.A. § 5103A(d) (West Supp. 2001)].  

Of record are the veteran's service medical records.  
Additionally, there are several VA examinations on file 
beginning in 1990, with the most recent examination conducted 
in April 2002.  The veteran and her representative have been 
given ample opportunity to present evidence and argument in 
support of her claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue addressed in this decision has been consistent with the 
provisions of the new law.  Accordingly, the Board will 
proceed to a decision on the merits of the issue on appeal.  

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2001). 

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2001).

Words such as "mild", "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. § 4.6 (2001).  It should also be noted 
that use of terminology such as "mild" by VA examiners, 
although evidence to be considered by the Board, is not 
necessarily dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  See 38 C.F.R. §§ 4.2, 4.6 (2001).

Disability ratings - diseases of the digestive 
system/specific schedular criteria

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14.  38 C.F.R. § 4.113 (2001).

The Board notes that the provisions of 38 C.F.R. § 4.114 
involving the liver were revised, effective July 2, 2001.  
See 66 Fed. Reg. 29,486-29,489 (May 21, 2001).  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his or her claim under the criteria 
which are more to his or her advantage.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991) [holding that where a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
apply).  However, the new rating criteria may only be applied 
to the period of time after their effective date. VAOPGCPREC 
3-2000.

Ratings under Diagnostic Codes 7301 to 7329 inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.113 (2001).  See also 38 C.F.R. 
§ 4.14, the anti-pyramiding regulation.

Under 38 C.F.R. § 4.114, Diagnostic Code 7305, pertaining to 
a duodenal ulcer, a 60 percent disability rating is warranted 
for severe symptoms consisting of pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena with manifestations of anemia 
and weight loss productive of definite health impairment; a 
40 percent disability rating is warranted for moderately 
severe symptoms consisting of health impairment manifested by 
anemia and weight loss or by at least four incapacitating 
episodes a year averaging at least 10 days duration; a 20 
percent disability rating is warranted for moderate symptoms 
consisting of either two or three episodes a year of severe 
symptoms averaging at least 10 days duration, or by 
continuous moderate manifestations, and a 10 percent 
disability rating is warranted for mild symptoms consisting 
of recurring symptoms once or twice a year.

As in effect prior to July 2, 2001, Diagnostic Code 7345, 
involving infectious hepatitis, provided that healed, 
nonsymptomatic infectious hepatitis is noncompensable; where 
there is demonstrable liver damage with mild gastrointestinal 
disturbance, a 10 percent rating is warranted; a 30 percent 
evaluation is assigned when there is minimal liver damage, 
and with associated fatigue and gastrointestinal disturbance 
of a lesser degree and frequency than for the 60 percent 
evaluation, but which necessitates dietary restriction or 
other therapeutic measures; and a 60 percent disability 
evaluation is assigned where there is moderate liver damage 
and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  38 C.F.R. § 
4.114, Diagnostic Code 7345 (2000).

Effective July 2, 2001, chronic liver disease without 
cirrhosis (including hepatitis B, chronic active hepatitis, 
autoimmune hepatitis, hemochromatosis, and drug-induced 
hepatitis, etc., but excluding bile duct disorders and 
hepatitis C): warrants a noncompensable evaluation when 
nonsymptomatic.  A 10 percent evaluation is warranted when 
there is intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent evaluation is warranted when the 
disability is productive of daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent evaluation is in order in cases of 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  38 C.F.R. § 4.114, 
Diagnostic Code 7345.  An "incapacitating episode" is defined 
as a period of acute signs and symptoms severe enough to 
require bed rest and treatment by a physician. Id., Note (2).

Analysis

The veteran is currently assigned a 10 percent evaluation for 
her gastrointestinal disability, characterized as duodenal 
ulcer with hepatitis, under the provisions of Diagnostic 
Codes 7345 [chronic liver disease without cirrhosis, 
including hepatitis B] and 7305 [duodenal ulcer].  38 C.F.R. 
§ 4.27 provides that hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned. The additional code is shown after a 
hyphen.  As noted above, ratings under Diagnostic Codes 7305 
and 7345 cannot be combined with each other; a single 
evaluation is assigned under the diagnostic code which 
reflects the predominant disability picture.  See 38 C.F.R. 
§§ 4.113, 4.114 (2001).
  
(i.)  Selection of diagnostic code

As discussed above, the assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts, supra.  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  

Because there is no recent evidence of active ulcer disease, 
because symptomatology for a duodenal ulcer and hepatitis 
overlap, and because, according to 38 C.F.R. § 4.114, ratings 
under Diagnostic Codes 7305 and 7345 will not be combined 
with each other, but rather a single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, separate evaluations for 
duodenal ulcer disease and for hepatitis are not warranted.  
See 38 C.F.R. §§ 4.14, 4.113, 4.114.

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the veteran's relevant 
medical history, which involves primarily epigastric 
discomfort, fatigue and depression, along with the absence of 
active ulcer disease on recent evaluations, the veteran's 
service-connected gastrointestinal disability is more 
appropriately rated under Diagnostic Code 7345, chronic liver 
disease, rather than 7305, duodenal ulcer.

The Board wishes to make it clear that it has considered all 
of the veteran's possible gastrointestinal symptomatology in 
evaluating the disability rating, although some of her 
symptoms, such as fatigue, may be due to her service-
connected hypothyroidism, for which she is currently assigned 
a 30 percent evaluation.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) [the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so].

(ii.)  Schedular rating

It is evident from a review of Diagnostic Code 7345 that the 
level of disability to assigned for the veteran's service-
connected gastrointestinal disability hinges in large measure 
on the persistence and severity of the disability.  That is, 
higher ratings under Diagnostic Code 7345 require more 
frequent and severe symptomatology than do lower ratings.

Although the veteran has reported a history of abdominal 
problems, the medical findings over the years do not show 
abdominal symptomatology warranting an increased evaluation.

When examined by VA in June 1994, the veteran weighed 190 
pounds.  She was not anemic or malnourished and did not have 
problems with diarrhea or constipation.  An upper 
gastrointestinal X-ray series showed moderate 
gastroesophageal reflux without evidence of esophagitis or 
ulcer disease.  A small duodenal ulcer was found on an upper 
gastrointestinal series in October 1995.  The veteran 
complained on VA examination in July 1997 of epigastric pain 
with occasional night pain and some nausea.  She weighed 220 
pounds.  It was felt that the veteran's gastroesophageal 
reflux symptoms were gradually getting worse.  Liver function 
studies were elevated.  No active disease was shown on an 
upper gastrointestinal X-ray series in July 1997.  An 
abdominal sonogram showed an echogenic liver consistent with 
fatty infiltration.

When examined by VA in March 1998, the veteran noted ulcer 
type pain but no nausea or vomiting.  She weighed 243 pounds.  
Her liver was within normal limits on laboratory tests in 
March 1998 and February 2000.  When examined in February 2000 
the veteran weighed 230 pounds.  She complained of more 
frequent episodic ulcer type pain, which was helped by 
medication and eating, without nausea or vomiting.  No masses 
were palpable on abdominal examination.  It was noted that 
she did not have esophageal reflux symptomatology.  The 
results of a June 2000 colonoscopy and 
esophagogastroduodenoscopy were considered essentially 
normal.  The veteran weighed 240 pounds when evaluated by VA 
in April 2002, at which time she complained of mild 
epigastric distress with nausea but without vomiting; this 
distress was helped by eating bland foods and made worse by 
eating fatty and greasy foods.  She had increased fatigue and 
was mildly depressed.  There were no masses, tenderness, 
organomegaly, malnutrition, malabsorption, hematemesis, or 
melena.  

After having considered the medical evidence of record, the 
Board finds that there is no medical evidence on file to 
indicate that the veteran's service-connected 
gastrointestinal symptomatology warrants an evaluation in 
excess of 20 percent under either the provisions of 
Diagnostic Code 7345 in effect prior to July 2, 2001 [since 
recent laboratory and other tests do not reveal any evidence 
of chronic liver damage], or under the provisions of 
Diagnostic Code 7345 effective on July 2, 2001 [ since the 
veteran does not have anorexia, minor weight loss and 
hepatomegaly or does not have incapacitating episodes lasting 
from 4-6 weeks within a one year time frame].  The recorded 
symptoms and findings are more consistent with the currently 
assigned 20 percent rating.  See 38 C.F.R. § 4.7 (2001).  

The Board accordingly finds that the preponderance of the 
competent and probative evidence is against a conclusion that 
the veteran's service-connected duodenal ulcer with hepatitis 
is consistent with or approximates the criteria for an 
evaluation in excess of the currently assigned 20 percent.  
Accordingly, for the reasons and bases expressed above, 
entitlement to an evaluation in excess of 20 percent is not 
established.


ORDER

Entitlement to an increased evaluation for duodenal ulcer 
with hepatitis is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

